Citation Nr: 1618538	
Decision Date: 05/09/16    Archive Date: 05/19/16

DOCKET NO.  11-16 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for an eye disability, to include myopia.

2.  Entitlement to service connection for a psychiatric disability, to include anxiety, depression, and insomnia.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from June 1979 to July 1988.  She had subsequent service in the United States Air Force Reserve, during which she served on active duty from December 2002 to December 2004, January 2006 to August 2006, and January 2008 to August 2008.  

This case comes before the Board of Veterans' Appeals (Board)from a rating decision of a Department of Veterans Affairs (VA) Regional Office.  This case was previously before the board in March 2015, when it was remanded for further development.  

The issue of entitlement to service connection for an eye disability is addressed in the REMAND portion of the decision below.  


FINDING OF FACT

On January 28, 2016, prior to the promulgation of a decision in the appeal, the Veteran informed the Board that she wanted to withdraw the appeal for service connection for a psychiatric disability.


CONCLUSION OF LAW

With respect to the issue of service connection for an psychiatric disability, the criteria for withdrawal of an appeal by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or the authorized representative.  38 C.F.R. § 20.204 (2015).  

During a January 28, 2016 hearing before the undersigned, the Veteran informed the Board that she wanted to withdraw the appeal for service connection for a psychiatric disability.  Accordingly, the Board does not have jurisdiction to review the appeal, and it is dismissed.


ORDER

The appeal for service connection for a psychiatric disability, to include anxiety, depression, and insomnia, is dismissed.  


REMAND

During the January 2016 hearing, the Veteran testified that when she entered the Air Force Academy, her vision was normal.  She stated that during her first two or three years at the Air Force Academy, she experienced a rapid and significant decrease in visual acuity.  She stated that her visual acuity remains impaired and asserted that service connection was warranted.  

To date, the Veteran has not been examined by VA to determine the nature and etiology of any eye disability found to be present.  Therefore, the case is REMANDED for the following action:

1.  Schedule the Veteran for an eye examination to determine the nature and etiology of any eye disability found to be present.  All indicated tests and studies should be performed, and any indicated consultations should be scheduled.  The examiner must review the claims file and should note that review in the report.  The examiner should provide the following opinions, with the rationale for each opinion:

(a)  The examiner should diagnose all eye disabilities found.  For each diagnosis, the examiner should state whether that diagnosis represents refractive error of the eye.

(b)  The examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) that each eye disability found first manifested in service.  

(c)  If there is an eye disability which is congenital or developmental in nature, the examiner should opine as to whether that disability underwent an increase in the underlying pathology during service, or whether there was a superimposed disability during service.  If so, the examiner must opine whether or not the increase was due to an intervening disease or injury or to the natural progress of the eye disability.  Temporary or intermittent flare-ups of a preexisting injury or disease are not sufficient to be considered aggravation in service unless the underlying condition is permanently worsened beyond the natural progress of the disorder.  

2.  Then, readjudicate the claim.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran is advised that it is her responsibility to report for all scheduled VA examinations and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. § 3.655 (2015). 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


